 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 1 of 17

Five Lodged

 

 

 

 

 

~—_—__— MKCGVED _____ Cory
Jennifer Lerma AUG - 4 2020
4874 East 13" Street
Tucson, Arizona 85711 CLERK US URTACT aN,
(520) 795-9095 BY. prPUTY
Self-Representation

United States District Court
In and for the District of Arizona
JENNIFER LERMA; Civil Action No.:
Plaintiff COMPLAINT
VS. 1. Fed. Quest.: Bivens Act
(1) BARACK HUSSEIN OBAMA II 2. Fed. Quest.: Other Civil Rights
individually and/or under the color of law; 3. Fed. Quest.: Violation of Due Process
4. Fed. Quest.: Violation of Constitutional

(2) HILLARY DIANE RODHAM

CLINTON, individually and/or under the color
of law;

Rights

Fed. Quest.: Violation of 5" & 14"

Fed. Quest.: Tort Action

(3) JOSEPH ROBINETTE BIDEN JR., Fed Tort Claims Act: Liability of US
individually and/or under the color of law; Violation of Due Process & Equal

(4) JOHN OWEN BRENNAN, individually Protection
and/or under the color of law; Wiretapping-Injunctive Relief or Civil Fine

(5) S AMANTHA POWERS indivi dually 10. Civil Damages for Interception Wire or
° Oral Communication

11. 42 U.S.C. § 1983

eI AY

od

and/or under the color of law;

(6) SUSAN RICE, individually and/or under the

color of law;

(7) JAMES COMEY, individually and or under
the color of law;

(8-100) John & Jane Does 12-100, individually

and/or under the color of law

(100-110) ABC Federal Agencies;

JURY TRIAL DEMANDED

 

 

 

 

PAGE 1 OF 17

E:\Complaint[080420].docx

 
 

 

 

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 2 of 17

1 11(110-200) ABC Corporations;

2

3 Defendants,

* COME NOW, JENNIFER LERMA, (hereinafter “PLAINTIFF”), PLAINTIFF, on behalf

° of herself, alleges and complains as follows:

° JURISDICTION AND VENUE

q 1. This is a civil action brought pursuant to the Federal Tort Claims Act, Violation of

8 Due Process and Equal Protection, and Bivens. (Bivens v. Six Unknown Namea

9 Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971)). The Court has
10 jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 2201. 28 U.S.C. q
11 1343

2 2. Jurisdiction is properly vested in this Court pursuant to 28 USC § 1331 over
B causes of action arising under the US Constitution. PLAINTIFF’s constitutional
4 rights were violated by Defendants under the 1%, 4%, 5%, 6, 9%, and 144

Amendments of the US Constitution.

© 3. Jurisdiction is properly vested in this Court pursuant to 28 USC § 1367 regarding
° state law claims.

" 4. The actions and non-actions of DEFENDANTS and/or policies of DEFENDANTS,
8 deprived PLAINTIFF of the rights afforded under the United States Constitution
19 and the Arizona Constitution. This is an action for damages against the
20 DEFENDANTS, who conspired and acted in concert to deprive PLAINTIFF of
21 her rights.
22 5. DEFENDANTS actions injured PLAINTIFF and that some or all of these wrongs
23 flowed from conspiracy or conspiracies among the DEFENDANTS, who shared a
24 wrongful ‘meeting of the minds’ in the illicit official desire to deprive Plaintiff of
25
06 PAGE 2 OF 17

E:\Complaint[080420].docx

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 3 of 17

her rights afforded under the Constitution to further a scheme to overthrow the
incoming President of the United States.

6. Plaintiff reserves the right to supplement complaint to include unknown causes,
allegation, etc. upon discovery.

7. Jurisdiction is properly vested in this Court pursuant to 28 USC § 1331 over
causes of action arising under the US Constitution and DEFENDANTS reside in
different states. The amount in controversy exceeds $75,000 (28 USC § 1332)

8. Mandamus Jurisdiction Section 1361 Title 28 confers on the district courts
“jurisdiction of any action in the nature of mandamus to compel” a federal officer,

employee or agency “to perform a duty owed to the plaintiff’.

L JURY TRIAL
9. PLAINTIFF requests a Jury Trial

II. PARTIES-PLAINTIFFS
10. At all times relevant to this complaint, PLAINTIFF was a resident of the State of
Arizona and a citizen of the United States by birth.

I. PARTIES-DEFENDANTS
11. Defendant Barack Hussein Obama II served as the 44" President of the United
States. Obama is being sued individually and/or in his official capacity and/or
under the color of law. Obama resides in Washington DC.
12. Defendant Hillary Diane Rodham Clinton served as the Secretary of State of thd
United States. Clinton is being sued individually and/or in her official capacity;

and/or under the color of law.

PAGE 3 OF 17

E:\Complaint{[080420].docx

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

£E:\Complaint{080420].docx

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 4 of 17

13. Defendant Joseph Robinette Biden, Jr. served as the Vice President of the United
States. Biden is being sued individually and/or in his official capacity and/or under
the color of law. Biden is a resident of Delaware.

14. Defendant John Owen Brennan served as the Director of the Central Intelligenca
Agency. Brennan is being sued individually and/or in his official capacity and/or
under the color of law.

15. Defendant Susan Rice is being sued individually and/or in her official capacity
and/or under the color of law.

16.Defendant Samantha Powers is being sued individually and/or in her official
capacity and/or under the color of law.

17.Defendant James Comey served as the Director of the Federal Bureau of
Investigation.Comey is being sued individually and/or in his official capacity
and/or under the color of law.

18. Upon information and belief, DEFENDANTS were/are employed by the United
States Government and are/were employees and/or in an agency relationship of the
other DEFENDANTS acting within the scope of their employment, and/or
individually and/or under the color of law. As a result of the intentional acts and
conduct of DEFENDANTS, PLAINTIFF sustained significant damages.

19. DEFENDANTS caused damages to PLAINTIFF when they werd
employed/elected federal officials.

20. PLAINTIFF reserves the right to include additional persons when their identities

are discovered.

IV. FACTS
21. DEFENDANTS all conspired with each other to remove President, Donald Trump

from office.

PAGE 4 OF 17

 
Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 5 of 17

1 22. DEFENDANTS all conspired with each other to frame PLAINTIFF for theit
2 illegal acts.

3 23. DEFENDANTS conspiracy consisted of falsifying evidence to make it appear that
4 the President of the United States was conspiring with Russia.

5 24.DEFENDANTS attempted to obtain evidence to surveil the aides of President

Trump using federal intelligence agencies.

25. DEFENDANTS unmasked the identity of PLAINTIFF.

: 26. DEFENDANTS were all aware that the telephone and communications they were
targeting were not connected to the President, the country of Russia, the country of

° Ukraine, or anything else remotely political, DEFENDANTS knew or made na

" attempt to verify that the communications were not connected to any member of

" the Trump Campaign.

12 27. DEFENDANTS are all high-level government officials and/or lawyers who ard

3 familiar with the importance of reliable evidence. DEFENDANTS conspired with

14 news outlets to publish false news to promote Russian collusion by the President.

15 28. DEFENDANTS used the evidence they knew was fabricated to initiate the

16 Mueller Investigation.
17 29. DEFENDANTS were attempting to remove the President because they are/were
18 fearful that their own misconduct would be brought to light regarding election
19 fraud, bribery in Ukraine, and other Obama/Clinton era scandals.
30 30. DEFENDANTS intercepted my email communications and falsified evidence ta
1 make it appear that I was providing them information.

31. DEFENDANTSs are trying to frame me for being a sub-source for the Steele
* Dossier.
* 32. All DEFENDANTS have violated my constitutional rights on a daily basis by their
“4 actions or inactions.
25
26 PAGE 5 OF 17

E:\Complaint[080420].docx

 

 

 

 

 
 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

E:\Complaint{080420].docx

 

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 6 of 17

33. All DEFENDANTS have disregarded the Constitution and have put their own
greed over every American citizen they were elected/appointed to represent. All
DEFENDANTS have sold out their country and thrown all American citizens
under the bus.

34. DEFENDANTS began this scheme in July of 2016 but PLAINTIFF was not aware
of the scheme and began uncovering the responsible parties involved in late 2019.

35. DEFENDANTS allowed this scheme to continue, despite knowing that -

 

actions and inactions would continue to violate PLAINTIFF’s constitutional rights.

36. DEFENDANTS used PLAINTIFF as a basis to obtain FISA warrants against
Trump aides knowing the information was not true and/or unverified.

37.DEFENDANTS knew the phone they were targeting was not MICHAEL
FLYNN’S phone or anyone connected to the Trump Administration.

38. DEFENDANTS are desperate to keep their misconduct undiscovered and have
gone to great lengths to do so. DEFEDANTS continue to concoct and promote
false media, including but not limited to the coronavirus, in an attempt to divide
our country.

39. DEFENDANTS

40. PLAINTIFF lives every day in fear from DEFENDANTS.

41.PLAINTIFF refers to all above named DEFENDANTS collectively ag
“DEFENDANTS”.

DUTY

42. Defendants had a duty to PLAINTIFF to act with ordinary care and prudence and
to not cause harm or injury to PLAINITFF.

43.Defendants acted intentionally to cause personal injury, infliction of emotional
distress, mental anxiety, disruption of lifestyle, loss of enjoyment of life, and

physical and psychological injuries,

PAGE 6 OF 17

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 7 of 17

44. Under subsection 702(b) of the FISA Amendments Act, such an acquisition is also
subject to several limitations. Specifically, an acquisition:

a. May not intentionally target any person known at the time of acquisition to
be located in the United States;

b. May not intentionally target a person reasonably believed to be located
outside the United States if the purpose of such acquisition is to target d
particular, known person reasonably believed to be in the United States;

c. May not intentionally target a U.S. person reasonably believed to be located
outside the United States;

d. May not intentionally acquire any communication as to which the sender
and all intended recipients are known at the time of the acquisition to be
located in the United States;

e. Must be conducted in a manner consistent with the Fourth Amendment ta
the United States Constitution.

45.Congress enacted FISA after the US Supreme Court held, in United States v
United States District Court for the Eastern District of Michigan, 407 U.S. 297
(1972), that the Fourth Amendment does not permit warrantless surveillance in
intelligence investigations of domestic security threats.

46. Congress intended FISA (together with Title II] of the Omnibus Crime Control
and Safe Streets Act of1968, 18 U.S.C. § 2510 et seq., which governs electronic
surveillance conducted for law enforcement purposes) to supply the "exclusive
means by which the executive branch could lawfully engage in electronia
surveillance within the country's borders. 18 U.S.C. § 2511(2)(f). In enacting FISA
Congress expressly prohibited electronic surveillance "except as authorized by

statute," 50 U.S.C. § 1809(a)(1), and it specified civil and criminal penalties fo

PAGE 7 OF 17

E:\Complaint[080420].docx

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 8 of 17

electronic surveillance undertaken without statutory authority, 50 U.S.C. §§ 1809
& 1810.

47.In anticipation of the Protect America Act's expiration, the administration lobbied
Congress for permanent changes to FISA. President Bush signed the FISA
Amendments Act into law on July 10, 2008. Like the Protect America Act, the
FISA Amendments Act provides legislative sanction for the warrantless
surveillance of U.S. citizens' and residents' communications. It also provides
immunity to telecommunications corporations that facilitated the Program

48. All federal agencies and government officials are required to uphold the rights of
all individuals and citizens protected under the U.S. Constitution.

49. All investigations are required to be consistent with the Constitution and laws of
the United States of America, to protect the United States and its people from
victimization by all crimes in violation of federal law. It is axiomatic that federal]
agencies and governmental officials conduct investigations and other activities in a
lawful and reasonable manner that respects liberty and privacy and avoids
unnecessary intrusion into lives.

50. First Amendment: and to petition the Government for a redress of grievances

51.Fourth Amendment: The right of people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be
violated, and no Warrants shall issue, but upon probable cause, supported by Oath
or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized.

52. Fifth Amendment. No person shall be deprived of life, liberty, or property without
due process of law; nor shall private property be taken for public use without just

compensation.

PAGE 8 OF 17

E:\Complaint[080420].docx

 
 

 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

E:\Complaint{080420].docx

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 9 of 17

53. Sixth Amendment In all criminal prosecutions, the accused shall enjoy the right ta
a speedy and public trial by an impartial jury of the State and district wherein the

crime shall have been committed; and to be informed of the nature and cause of

the accusation; to be confronted with witnesses against him, to have compulsory
process for obtaining witnesses in his favor and to have the assistance of counsel]
for his defense.
54. Ninth Amendment The enumeration in the Constitution of certain rights shall not
be construed to deny or spare others retained by the people.
55. Fourteenth Amendment: No state shall make or enforce any law which shall]
abridge the privileges or immunized of citizens of the United States nor shall any
State deprive any person of life, liberty, or property, without due process of law;
nor deny to any person within its jurisdiction the equal protection of the laws.
56. DEFENDANTS should not be allowed to hide under the secret veil that igs
provided under any act, statute, code because under no circumstances should any
officer be allowed to act with complete disregard to the rights of PLAINTIFF to

further a conspiracy to remove the President and conceal their wrongdoings.

57.USE OF AUTHORITIES AND METHODS 3. Respect for Legal Rights All activities
under these Guidelines must have a valid purpose consistent with these Guidelines and must
be carried out in conformity with the Constitution and all applicable statutes, executive orders
Department of Justice regulations and policies, and Attorney General guidelines. These
Guidelines do not authorize investigating or collecting or maintaining information on United
States persons solely for the purpose of monitoring activities protected by the First
Amendment or the lawful exercise of other rights secured by the Constitution or laws of the
United States. These Guidelines also do not authorize any conduct prohibited by the
Guidance Regarding the Use of Race by Federal Law Enforcement Agencies.

58. ARTICLE 2 SECTION 2 - POLITICAL POWER; PURPOSE OF
GOVERNMENT

Political power; purpose of government

PAGE 9 OF 17

>

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

E:\Complaint{[080420].docx

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 10 of 17

Section 2. All political power is inherent in the people, and governments derive
their just powers from the consent of the governed and are established to protect
and maintain individual rights.

59. ARTICLE 2 SECTION 11 - ADMINISTRATION OF JUSTICE

Section 11. Justice in all cases shall be administered openly, and without
unnecessary delay.

FIRST CAUSE OF ACTION
(1) Violation of Constitutional Rights
(2) 1* Amendment; (3) 2"4 Amendment, (4) 4" Amendment; (5) 5“ Amendment; (6) 6"
Amendment; (7) 9" Amendment; (8) 14" Amendment
60. PLAINTIFF re-alleges all prior paragraphs of this complain and incorporate the

same herein by this reference as if those paragraphs were set forth in full.
61. By these acts the defendants violated PLAINTIFFS constitutional rights.
62.The conduct was done in deliberate or reckless disregard of PLAINTIFFs
Constitutional protected rights, justifying the award of exemplary damages against
defendants in an amount to proof at the time of trial in order to deter defendants
from engaging in similar conduct and to make an example by way of monetary
punishment.
63. Under the 14 Amendment, limits the power of the government to interfere with
people’s affairs, property ownership and unreasonable control by the government,
64. DEFENDANTS committed wrongful acts which proximately caused the continued
deprivation of liberty and property, which is protected under the United States
Constitution.

Intrusion A claim for intrusion upon seclusion requires proof that the
defendant "intentionally intrude[d], physically or otherwise, upon the solitude
or seclusion of another or his private affairs or concerns, . . . if the intrusion
would be highly offensive to a reasonable person." Restatement § 652B; see
also Hart, 190 Ariz. at 279-86

PAGE 10 OF 17

 
 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 11 of 17

SECOND CAUSE OF ACTION
(9) Loss of Consortium

65.PLAINTIFF re-allege all prior paragraphs of this complain and incorporate the
same herein by this reference as if those paragraphs were set forth in full.

66. DEFENDANTS actions interfered with PLAINTIFFs marriage.

67. Defendants, acting under the color of law and/or individually, committed wrongful
acts which proximately caused loss of consortium.

Consortium includes "love, affection, protection, support, services,
companionship, care, society, and in the marital relationship, sexual
relations." Frank, 150 Ariz. at 229 n. 1, 722 P.2d at 956 n. I.

The purpose of a consortium claim is to compensate for the loss of these
elements, see Reben, 146 Ariz. at 311, 705 P.2d at 1362, which certainly can
result from psychological injury as well as physical harm. Molien, 616 P.2d at
822.

Clearly, a marriage may be damaged by emotional trauma. Since loss of
consortium is no longer exclusively based on a depravation of services theory,
we see no reason to require physical injury to one spouse before the other may
bring a claim. Consortium includes "love, affection, protection, support,
Services, companionship, care, society, and in the marital relationship, sexual
relations." Frank, 150 Ariz. at 229 n. 1, 722 P.2d at 956 n. 1. The purpose of a
consortium claim is to compensate for the loss of these elements, see Reben,
146 Ariz. at 311, 705 P.2d at 1362, which certainly can result from
psychological injury as well as physical harm. Molien, 616 P.2d at 822.
Clearly, a marriage may be damaged by emotional trauma. Since loss of
consortium is no longer exclusively based on a depravation of services theory,
we see no reason to require physical injury to one spouse before the other may
bring a claim

THIRD CAUSE OF ACTION
(10) Emotional Distress
68. PLAINTIFF re-alleges all prior paragraphs of this complaint and incorporates the

same herein by this reference as if those paragraphs were set forth in full.

PAGE 11 OF 17

E:\Complaint[080420].docx

 
 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 12 of 17

1 69.The conduct resulted in the deprivation of PLAINTIFFs rights alleged above,

2 which has legally, proximately, foreseeably and actually caused PLAINTIFF tq
3 suffer emotional distress, pain and suffering, and further special damages to
4 according to proof at the time of trial.

5 70. As a direct and foreseeable result, PLAINTIFF suffered severe emotional distress
6 at the outrageous conduct of DEFENDANTS. DEFENDANTS were the cause off
i the emotional distress suffered by PLAINTIFF.

FOURTH CAUSE OF ACTION
(11) Malicious Prosecution (12) Unlawful Imprisonment
9 71.PLAINTIFFS re-alleges all prior paragraphs of this complaint and incorporate the

10 same herein by this reference as if those paragraphs were set forth in full.

4 72.DEFENDANTS actions were malicious and in total disregard to constitutional]

D rights.
73. DEFENDANTS actions caused PLAINTIFF to be incarcerated.
13
FIFTH CAUSE OF ACTION
14 (13) Abuse of Process

15 74.PLAINTIFF re-alleges all prior paragraphs of this complaint and incorporates the
same herein by this reference as if those paragraphs were set forth in full.
75. DEFENDANTS actions were abuse of process.

76. Actions of DEFENDANT caused damages to PLAINTIFF.

16
17
18

” SIXTH CAUSE OF ACTION

20 (14) Violation of Constitutional Rights by Federal Officers
(15) Deprivation of a Federal Right
77.PLAINTIFF re-alleges all prior paragraphs of this complaint and incorporates the

21
22 same herein by this reference as if those paragraphs were set forth in full.
23 78. DEFENDANTS actions deprived PLAINTIFF of Constitutional rights.
24 79. Actions of DEFENDANT caused damages to PLAINTIFF.

25

26 PAGE 12 OF 17

E:\Complaint[080420].docx

 

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 13 of 17

SEVENTH CAUSE OF ACTION
(16) Fraud; (17) Falsification of Records; (18) Denial of Records; (19) Fraud upon
the Court
80. PLAINTIFF re-alleges all prior paragraphs of this complaint and incorporates the

same herein by this reference as if those paragraphs were set forth in full.
81. DEFENDANTS interfered with PLAINTIFF receiving accurate and true records
Their actions were done with malice and intended to cause harm to PLAINTIFF.
82. Actions of DEFENDANT caused damages to PLAINTIFF.

Fraud on the court, which must be proved by clear and convincing evidence,
occurs "[w]hen a party obtains a judgment by concealing material facts and
suppressing the truth with the intent to mislead the court." Clark v. Kreamer,
243 Ariz. 272, 275, § 13 (App. 2017).

EIGHTH CAUSE OF ACTION

(20) Gross Negligence
83. PLAINTIFF re-alleges all prior paragraphs of this complaint and incorporates the

same herein by this reference as if those paragraphs were set forth in full.
84. DEFENDANTS acts were grossly negligent.
85. These actions caused damages to PLAINTIFF.

NINTH CAUSE OF ACTION
(21) Procedural Due Process
(22) Substantive Due Process
86. PLAINTIFF re-alleges all prior paragraphs of this complain and incorporates the

same herein by this reference as if those paragraphs were set forth in full.
87. DEFENDANTS acts deprived PLAINTIFF of Procedural and Substantive Due
Process.
88. These actions caused damages to PLAINTIFF.
Vv. CASE LAW

42 USC 1983 Deprivation of any rights secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or other

PAGE 13 OF 17

E:\Complaint[080420].docx

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 14 of 17

proper proceeding for redress, that actions were intentional, deprived in
violation of underlying federal rights, deprived civil rights, etc. In relevant
part that; ‘every person who, under the color any statute, ordinance,
regulation, custom, or usage, of any state, subject or causes to be subjected,
any citizen or other person within the jurisdiction thereof to the deprivation of
any rights, privileges, or immunities secured by the Constitution ... shall be
liable to the party injured.

Thus it was stated in Twining v. New Jersey, 211 U.S. 78, 101, that due
process requires that "no change in ancient procedure can be made which
disregards those fundamental principles, to be ascertained from time to time
by judicial action, which have relation to process of law and protect the
citizen in his private right, and guard him against the arbitrary action of
government

An act unjustly done by the countenance of an office, being grounded upon
corruption, to which the office is as a shadow and color Plow, 64 Day v.
National Bond and Investment Co., Mo. App., 99 S.W.2d 117, 119.

An action for damages brought by a person, against whom civil suit is against
for maliciously and without probable cause. Beaurline v. Smith, Tex. Civ. App.,
426 S.W.2d 295, 298.

 

No duty rests more imperatively upon the courts than the enforcement of those
constitutional provisions intended to secure that equality of rights which is the
foundation of free government [Gulf, C.& S. F_R. Co. v Ellis, 165 U.S. 150

(1897).

A judgment resulting from a fraud on the court may be set aside by motion or
by an independent action. Cypress, 227 Ariz. at 299, | 42, 257 P.3d at 117%.

More specifically, we have held that a party may be entitled to equitable relief
from a provision of a dissolution decree that is “procured by extrinsic fraud.”

Bates, ! Ariz.App. at 168, 400 P.2d at 596 (when judgment is the product of
extrinsic fraud, “equity will act to prevent a failure of justice, for fraud is the
arch enemy of equity”).

 

Party having superior knowledge who takes advantage of another’s ignorance
of the law to deceive him by studied concealment to misrepresentation can be
held responsible for that conduct. Fina Supply, Inc. v. Abilene Nat. Bank, 726

PAGE 14 OF 17

E:\Complaint{080420].docx

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 15 of 17

sw. 2d 537,1987

Clear and convincing evidence is a "heightened standard of proof that
indicates that the thing to be proved is highly probable or reasonably certain."
Kent K. v. Bobby M., 210 Ariz. 279, 284-85, J 25 (2005).

Abuse of process requires a willful act in the use of judicial process for an
improper ulterior purpose. Crackel v. Allstate Ins. Co., 208 Ariz. 252, 257,
11 (App. 2004

 

Plaintiff alleging such a claim must show that the defendant abused "one or
more specific judicially sanctioned processes" and that an "improper purpose
was the primary motivation for [his] actions, not merely an incidental
motivation." Id. at 257-59, J§ 14, 18-19.

An agent acting—albeit unconstitutionally—in the name of the United States
possesses a far greater capacity for harm than an individual trespasser
exercising no authority other than his own. Cf. Amos vy. United States, 255 U.
S. 313, 317 (1921); United States v. Classic, 313 U_S. 299, 326 (1941).

VI. IMMUNITY
89. Qualified immunity protects government officials performing discretionary

functions "from liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person
would have known." Harlow y. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727,
2738, 73 L.Ed.2d 396 (1982)

90. Qualified immunity does not apply to DEFENDANTS. DEFENDANTS violated
multiple constitutional rights. The rights were established at the time
DEFENDANTS violated. It was clear to a reasonable officer the conduct wag
unlawful.

91. DEFENDANTS acts were conscience shocking and their state of mind intentional.

He is under no necessity of guessing whether the statute applies to him (see
Connally v. General Construction Co., 269 U.S. 385) for he either knows or

PAGE 15 OF 17

E:\Complaint{[080420].docx

 
 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 16 of 17

acts in reckless disregard of its prohibition of the deprivation of a defined
constitutional or other federal right.

VII. PRAYER FOR RELIEF
92.For compensatory, punitive, and exemplary damages in an amount to fully and
fairly compensate for damages.
93. For legal costs and expenses.
94. For such other and further relief as the Court deems just and proper in the premise.

Exemplary or punitive damages are those damages awarded in excess of full
compensation to the victim in order to punish the wrongdoer and to deter
others from emulating his conduct. Cassel v. Schacht, 140 Ariz. 495, 496, 683
P.2d 294, 295 (1984); Prosser & Keeton, The Law of Torts § 2 at 9 (Sth ed.
1984); Dobbs, Handbook on the Law of Remedies § 3.9 at 204 (1973);
Restatement (Second) of Torts § 908. Other rationales, besides punishment
and deterrence, utilized as justification for punitive damages include
preserving the peace, inducing private law enforcement, compensating victims
for otherwise unrecoverable losses, and financing the costs of litigation. Ellis,
Fairness and Efficiency in the Law of Punitive Damages, 56 So. Cal.L.Rev. I,
3 (1982).

it is... well settled that where legal rights have been invaded, and a federal
statute provides for a general right to sue for such invasion, federal courts

may use any available remedy to make good the wrong done." Bell v. Hood,
327 U._S., at 684

 

 

Once a right and a violation have been shown, the scope of a district court’s
equitable power to remedy past wrongs is broad, for breadth and flexibility
are inherent in equitable remedies. Swann v. Charlotte-Mecklenburg Bd of
Educ., 402 U.S. I (1971)

Vill. PRO SE LITIGANT
95.A court must liberally construe the filings of a pro se plaintiff and afford the
plaintiff the benefit of any reasonable doubt. Hebbe v. Pliler, 627 F.3d 338, 342

PAGE 16 OF 17

E:\Complaint{[080420].docx

 

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

96. Under Federal Rules of Civil Procedure 11, by signing below, I certify to the best

97.1 agree to provide the Clerk’s Office with any changes to my address where case-

E:\Complaint[080420].docx

 

 

Case 4:20-cv-00333-DCB Document1 Filed 08/04/20 Page 17 of 17

(9th Cir. 2010). "Unless it is absolutely clear that no amendment can cure the
defect, . . . a pro se litigant is entitled to notice of the complaint's deficiencies and
an opportunity to amend prior to dismissal of the action.”Garity v. APWU Nat'l
Labor Org., 828 F.3d 848, 854 (9th Cir. 2016)

of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, ot
needlessly increase the cost of litigation; (2) is supported by existing law or by a
non-frivolous argument for extending, modifying, or reversing existing law; (3
the factual contentions have evidentiary support or, if specifically so identified
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; ad (4) the complaint otherwise complies with the

requirements of Rule 11.

related papers may be served. I understand that my failure to keep a current

address on file with the Clerk’s Office may result in the dismissal of my case.

RESPECTFULLY SUBMITTED this 4" day of August 2020.

Port Sena D
JENNIFER L (BMA,-Praintiff
Seli-Representation

 

PAGE 17 OF 17

 
